DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 15, 17, 19, 22, 29, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (Pub. No: US 20190394698 A1) in view of Park et al (US20180270791 A1). 
Regarding claim 1, Jeong discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4),  comprising: transmitting (the AMF transmits a paging request message to the BS ; the base station may transmit an access stratum configuration for one or more bearers via the connection; the access stratum configuration indicates a parameter associated with a radio resource control state operation; in addition, the BS may provide an RRC message, such as an RRC reconfiguration message, to the UE ; paragraph 0029-0030, 0051) by an Access and Mobility Management Function (an N2 interface between the NG-RAN and an access and mobility management function; the access and mobility management function (AMF) supports functions such as registration management, connection management, reachability management, mobility management, access authentication and access authorization ; paragraph 0024) entity of a core network (an N6 interface between the UPF and a core network ; UE, monitoring the paging by using the core network and base station identification information; paragraph 0033), a request message for requesting UE reachability information (the new BS in receipt of the paging request message from the AMF performs a paging process with the UE; in addition, the message may include an RRC message associated, such as NR RRC message associated with establishing and RRC connection ; paragraph 0052, 0045) to an access network (Access and Mobility Management Function is the termination of a Radio Access Network Control Plane interface (N2), and terminates Non-Access Stratum; paragraph 0024) in a case that a UE supports a radio resource control inactive (UE, reachability managed by the base station by using the support information from the core network; RRC messages that are used to set up the RRC connection either while transitioning from an idle mode state to a connected mode or from an inactive mode (RRC inactive, referred to state RRC-Inactive state operation: see paragraph 0031, 0061 for details) state (the UE 610 in RRC inactive state moves to another cell to determine a cell change, and the UE 620 that has moved to another cell transmits a cell change request message to the base station; the base station performs a cell changing procedure because the target cell belongs to the cells controlled by the base station; paragraph 0061- 0062, 0067); and the AMF entity (the AMF may use a temporary identifier that it has assigned to the UE; the AMF may send a paging request message to one or more base stations including the new BS; paragraph 0037, 0051) detected that the UE (the UE is responsive to the paging message from the new BS for performing a service request procedure; the old BS can detect the mobility of the UE ) is in a connected management connected state (the UE establishes an RRC-connected state with a new BS; furthermore, the new BS receives the downlink data transferred from the AMF, and transmits it to the UE; the old BS may transmit a message including at least one of a paging request and a notification that the UE is in unreachable status to the AM; paragraph 0051); receiving (the UE in RRC inactive state autonomously determines the cell change without providing a measurement report to the base station, and the base station receives the cell change request message from the UE when the cell is changed by the UE in RRC inactive state ; in addition, the US may receive the RRC reconfiguration message ; the UE may receive, from the BS a non-encapsulated message including an RRC setup or RRC reconfiguration message; paragraph 0061-0062) the UE reachability information (the UE may receive, from the BS a non-encapsulated message including an RRC setup or RRC reconfiguration message; furthermore, the UE in RRC inactive state may receive the system information from the target cell or the serving cell; in addition, the UE in RRC inactive state may determine, based on the received system information, whether to transmit the measurement report to the base station ; paragraph 0071-0072; paragraph 0075-0076). Note that the “Access and Mobility Management Function” can transmit the request message for requesting the UE reachability information to the access network in a case that the capability indication information indicates that the UE supports the RRC-Inactive state (paragraph 0029-0034; paragraph 0051-0052).

However, Jeong does not specifically disclose the features of receiving by the AMF entity, the UE reachability information fed back by the access network according to the request message. 
On the other hand, Park et al, from the same field of endeavor, discloses the features of receiving (receiving packets for a wireless device in an RRC inactive state from a user plane core network entity) by the AMF entity (a first base station may receive, from a first core network entity, one or more packets for a wireless device in a radio resource control inactive state; in addition, the first base station may transmit a paging failure indication to a control plane core network entity (AMF); the core network entity may initiate a core network paging for the wireless device; paragraph 0170, 0172), the UE reachability information fed back (feedback signaling of scheduling request; the UE sends feedback to RAN side; the data transmission may include an indication whether the UE continues monitor PDCCH for subsequent data reception or not; paragraph 0132, 0188) by the access network (the first base station may transmit the packets received from the user plane core network entity to the third base station based on the tunnel endpoint identifier; paragraph 0170) according to the request message (the first base station may send, to a second core network entity, a first message in response to the failure of the RAN paging procedure; the second core network entity may be a control plane core network entity (AMF); in addition, the first message may comprise a UE context release request message and a RAN paging failure indication message ; paragraph 0176-0178). Note that a base station may transmit, to a wireless device, a RAN notification area information. Furthermore, the base station may indicate, to the wireless device, a state transition from an RRC connected state to an RRC inactive state by transmitting an RRC message (an RRC connection release message, an RRC connection suspend message)(paragraph 0210-0212). It is shown above that Park et al discloses the features of receiving by the AMF entity, the UE reachability information fed back by the access network according to the request message. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Park to the communication system of Jeong in order to provide a method for determining a radio resource control state in a wireless communication system.
Regarding claim 3, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), wherein the transmitting (the AMF transmits a paging request message to the BS ; the base station may transmit an access stratum configuration for one or more bearers via the connection; the access stratum configuration indicates a parameter associated with a radio resource control state operation; in addition, the BS may provide an RRC message, such as an RRC reconfiguration message, to the UE ; paragraph 0029-0030, 0051) by an Access and Mobility Management Function (an N2 interface between the NG-RAN and an access and mobility management function; the access and mobility management function (AMF) supports functions such as registration management, connection management, reachability management, mobility management, access authentication and access authorization ; paragraph 0024) entity of a core network (an N6 interface between the UPF and a core network ; UE, monitoring the paging by using the core network and base station identification information; paragraph 0033) the request message for requesting the UE reachability information (the new BS in receipt of the paging request message from the AMF performs a paging process with the UE; in addition, the message may include an RRC message associated, such as NR RRC message associated with establishing and RRC connection ; paragraph 0052, 0045) to the access network (Access and Mobility Management Function is the termination of a Radio Access Network Control Plane interface (N2), and terminates Non-Access Stratum; paragraph 0024) in a case that a UE supports a radio resource control inactive (UE, reachability managed by the base station by using the support information from the core network; RRC messages that are used to set up the RRC connection either while transitioning from an idle mode state to a connected mode or from an inactive mode (RRC inactive, referred to state RRC-Inactive state operation: see paragraph 0031, 0061 for details) state (the UE 610 in RRC inactive state moves to another cell to determine a cell change, and the UE 620 that has moved to another cell transmits a cell change request message to the base station; the base station performs a cell changing procedure because the target cell belongs to the cells controlled by the base station; paragraph 0061- 0062, 0067); and the AMF entity (the AMF may use a temporary identifier that it has assigned to the UE; the AMF may send a paging request message to one or more base stations including the new BS; paragraph 0037, 0051) detected that the UE (the UE is responsive to the paging message from the new BS for performing a service request procedure; the old BS can detect the mobility of the UE ) is in a connected management connected state (the UE establishes an RRC-connected state with a new BS; furthermore, the new BS receives the downlink data transferred from the AMF, and transmits it to the UE; the old BS may transmit a message including at least one of a paging request and a notification that the UE is in unreachable status to the AM; paragraph 0051) comprises: transmitting (the AMF transmits a paging request message to the BS ; the base station may transmit an access stratum configuration for one or more bearers via the connection; the access stratum configuration indicates a parameter associated with a radio resource control state operation; in addition, the BS may provide an RRC message, such as an RRC reconfiguration message, to the UE ; paragraph 0029-0030, 0051) the request message for requesting the UE reachability information (the new BS in receipt of the paging request message from the AMF performs a paging process with the UE; in addition, the message may include an RRC message associated, such as NR RRC message associated with establishing and RRC connection ; paragraph 0052, 0045) to the access network (Access and Mobility Management Function is the termination of a Radio Access Network Control Plane interface (N2), and terminates Non-Access Stratum; paragraph 0024) in a case that the AMF entity detected that other network element entity of the core network requests the UE reachability information and the UE is in the CM- Connected state (the UE has two connection management (CM) states, “CM-IDLE” and “CM-CONNECTED”, depending on whether or not a Non- Access Stratum signaling connection is established with Access and Mobility Management Function; the UE measures the received signal strength of the serving cell and the neighboring cells until it detects the relevant event (triggering event for causing reporting of a measurement result) for sending a measurement report message for the measurement result; furthermore, the base station determines, based on various information including the received measurement report, whether to change the serving cell currently being accessed by the UE in RRC inactive state; in addition, the old BS can detect the mobility of the UE; it means that it detects whether the UE supports the RRC-Inactive state; paragraph 0037-0038, 0050); wherein the other network element entity is a network element entity other than the AMF entity in the core network (the base station determines, based on various information including the received measurement report, whether to change the serving cell currently being accessed by the UE in RRC inactive state; the base station may determine whether a change of the serving cell is needed and, if yes, to which cell the serving cell is to be changed: updating a cell change when the cell is changed due to movement of a UE in the RRC inactive state or due to a radio state change; in addition, the NAS signaling connection includes both an access network signaling connection between the UE and the base station and an N2 connection between the base station and the AMF; paragraph 0038, 0034-0035, 0051).
Regarding claim 6, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an Access and Mobility Management Function (an N2 interface between the NG-RAN and an access and mobility management function; the access and mobility management function (AMF) supports functions such as registration management, connection management, reachability management, mobility management, access authentication and access authorization ; paragraph 0024) entity of a core network (an N6 interface between the UPF and a core network ; UE, monitoring the paging by using the core network and base station identification information; paragraph 0033), further comprising: prior to the transmitting the request message for requesting the UE reachability information to the access network, receiving (the BS receives a request message from Access and Mobility Management Function), through a non-access stratum message (the NAS signaling connection includes both an access network (AN) signaling connection between the UE and the base station and an N2 connection between the base station and the AMF; paragraph 0022, 0024), capability indication information configured to indicate whether the UE supports the RRC- Inactive state (the UE in RRC inactive state may receive the system information from the target cell or the serving cell ; for instance, the UE may determine the cell change to the target cell and receive the system information from the target cell or periodically receive the system information from the serving cell; in addition, the UE in RRC inactive state may determine, based on the received system information, whether to transmit the measurement report to the base station; paragraph 0075-0076); transmitting the request message for requesting the UE reachability information (the new BS in receipt of the paging request message from the AMF performs a paging process with the UE; in addition, the message may include an RRC message associated, such as NR RRC message associated with establishing and RRC connection ; paragraph 0052, 0045) to the access network in a case that the capability indication information indicates that the UE supports the RRC-Inactive state (UE, reachability managed by the base station by using the support information from the core network; RRC messages that are used to set up the RRC connection either while transitioning from an idle mode state to a connected mode or from an inactive mode (RRC inactive, referred to state RRC-Inactive state operation: see paragraph 0031, 0061 for details). Note that the UE 610 in RRC inactive state moves to another cell to determine a cell change, and the UE 620 that has moved to another cell transmits a cell change request message to the base station; the base station performs a cell changing procedure because the target cell belongs to the cells controlled by the base station; paragraph 0061- 0062, 0067).
	Regarding claim 7, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an Access and Mobility Management Function (an N2 interface between the NG-RAN and an access and mobility management function; the access and mobility management function (AMF) supports functions such as registration management, connection management, reachability management, mobility management, access authentication and access authorization ; paragraph 0024) entity of a core network (an N6 interface between the UPF and a core network ; UE, monitoring the paging by using the core network and base station identification information; paragraph 0033), further comprising: prior to the transmitting the request message for requesting the UE reachability information to the access network, receiving (the BS receives a request message from Access and Mobility Management Function) information transmitted by the access network for activating the RRC-Inactive state for the UE; transmitting (the AMF transmits a paging request message to the BS ; the base station may transmit an access stratum configuration for one or more bearers via the connection; the access stratum configuration indicates a parameter associated with a radio resource control state operation; in addition, the BS may provide an RRC message, such as an RRC reconfiguration message, to the UE ; paragraph 0029-0030, 0051) the request message for requesting the UE reachability information (the new BS in receipt of the paging request message from the AMF performs a paging process with the UE; in addition, the message may include an RRC message associated, such as NR RRC message associated with establishing and RRC connection ; paragraph 0052, 0045) to the access network according to the information (the UE may determine the cell change to the target cell and receive the system information from the target cell or periodically receive the system information from the serving cell.; the UE may obtain, from the system information, the cell identifier, information on the base station that controls the cell, and information on whether the cell is a border cell; furthermore, the UE in RRC inactive state may determine, based on the received system information, whether to transmit the measurement report to the base station; paragraph 0075-0076).
Regarding claims 15, 32, Jeong discloses a core network (figs. 3-4), comprising a processor and a storage, wherein a computer program executable by the processor is stored in the storage, and the computer program is executed by the processor (figs. 3-4) : transmitting (the AMF transmits a paging request message to the BS ; the base station may transmit an access stratum configuration for one or more bearers via the connection; the access stratum configuration indicates a parameter associated with a radio resource control state operation; in addition, the BS may provide an RRC message, such as an RRC reconfiguration message, to the UE ; paragraph 0029-0030, 0051) by an Access and Mobility Management Function (an N2 interface between the NG-RAN and an access and mobility management function; the access and mobility management function (AMF) supports functions such as registration management, connection management, reachability management, mobility management, access authentication and access authorization ; paragraph 0024) entity of a core network (an N6 interface between the UPF and a core network ; UE, monitoring the paging by using the core network and base station identification information; paragraph 0033), a request message for requesting UE reachability information (the new BS in receipt of the paging request message from the AMF performs a paging process with the UE; in addition, the message may include an RRC message associated, such as NR RRC message associated with establishing and RRC connection ; paragraph 0052, 0045) to an access network (Access and Mobility Management Function is the termination of a Radio Access Network Control Plane interface (N2), and terminates Non-Access Stratum; paragraph 0024) in a case that a UE supports a radio resource control inactive (UE, reachability managed by the base station by using the support information from the core network; RRC messages that are used to set up the RRC connection either while transitioning from an idle mode state to a connected mode or from an inactive mode (RRC inactive, referred to state RRC-Inactive state operation: see paragraph 0031, 0061 for details) state (the UE 610 in RRC inactive state moves to another cell to determine a cell change, and the UE 620 that has moved to another cell transmits a cell change request message to the base station; the base station performs a cell changing procedure because the target cell belongs to the cells controlled by the base station; paragraph 0061- 0062, 0067); and the AMF entity (the AMF may use a temporary identifier that it has assigned to the UE; the AMF may send a paging request message to one or more base stations including the new BS; paragraph 0037, 0051) detected that the UE (the UE is responsive to the paging message from the new BS for performing a service request procedure; the old BS can detect the mobility of the UE ) is in a connected management connected state (the UE establishes an RRC-connected state with a new BS; furthermore, the new BS receives the downlink data transferred from the AMF, and transmits it to the UE; the old BS may transmit a message including at least one of a paging request and a notification that the UE is in unreachable status to the AM; paragraph 0051); receiving (the UE in RRC inactive state autonomously determines the cell change without providing a measurement report to the base station, and the base station receives the cell change request message from the UE when the cell is changed by the UE in RRC inactive state ; in addition, the US may receive the RRC reconfiguration message ; the UE may receive, from the BS a non-encapsulated message including an RRC setup or RRC reconfiguration message; paragraph 0061-0062) the UE reachability information (the UE may receive, from the BS a non-encapsulated message including an RRC setup or RRC reconfiguration message; furthermore, the UE in RRC inactive state may receive the system information from the target cell or the serving cell; in addition, the UE in RRC inactive state may determine, based on the received system information, whether to transmit the measurement report to the base station ; paragraph 0071-0072; paragraph 0075-0076). Note that the “Access and Mobility Management Function” can transmit the request message for requesting the UE reachability information to the access network in a case that the capability indication information indicates that the UE supports the RRC-Inactive state (paragraph 0029-0034; paragraph 0051-0052).
However, Jeong does not specifically disclose the features of receiving by the AMF entity, the UE reachability information fed back by the access network according to the request message. 
On the other hand, Park et al, from the same field of endeavor, discloses the features of receiving (receiving packets for a wireless device in an RRC inactive state from a user plane core network entity) by the AMF entity (a first base station may receive, from a first core network entity, one or more packets for a wireless device in a radio resource control inactive state; in addition, the first base station may transmit a paging failure indication to a control plane core network entity (AMF); the core network entity may initiate a core network paging for the wireless device; paragraph 0170, 0172), the UE reachability information fed back (feedback signaling of scheduling request; the UE sends feedback to RAN side; the data transmission may include an indication whether the UE continues monitor PDCCH for subsequent data reception or not; paragraph 0132, 0188) by the access network (the first base station may transmit the packets received from the user plane core network entity to the third base station based on the tunnel endpoint identifier; paragraph 0170) according to the request message (the first base station may send, to a second core network entity, a first message in response to the failure of the RAN paging procedure; the second core network entity may be a control plane core network entity (AMF); in addition, the first message may comprise a UE context release request message and a RAN paging failure indication message ; paragraph 0176-0178). Note that a base station may transmit, to a wireless device, a RAN notification area information. Furthermore, the base station may indicate, to the wireless device, a state transition from an RRC connected state to an RRC inactive state by transmitting an RRC message (an RRC connection release message, an RRC connection suspend message)(paragraph 0210-0212). It is shown above that Park et al discloses the features of receiving by the AMF entity, the UE reachability information fed back by the access network according to the request message. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Park to the communication system of Jeong in order to provide a method for determining a radio resource control state in a wireless communication system.
Regarding claims 17, 29, Jeong discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an access network (Access and Mobility Management Function is the termination of a Radio Access Network Control Plane interface (N2), and terminates Non-Access Stratum; paragraph 0024), comprising: receiving (the BS receives a request message from Access and Mobility Management Function) the  a request message transmitted (the AMF transmits a paging request message to the BS ; the base station may transmit an access stratum configuration for one or more bearers via the connection; the access stratum configuration indicates a parameter associated with a radio resource control state operation; in addition, the BS may provide an RRC message, such as an RRC reconfiguration message, to the UE ; paragraph 0029-0030, 0051) by an Access and Mobility Management Function (an N2 interface between the NG-RAN and an access and mobility management function; the access and mobility management function (AMF) supports functions such as registration management, connection management, reachability management, mobility management, access authentication and access authorization ; paragraph 0024) entity of a core network (an N6 interface between the UPF and a core network ; UE, monitoring the paging by using the core network and base station identification information; paragraph 0033) for requesting UE reachability information (the new BS in receipt of the paging request message from the AMF performs a paging process with the UE; in addition, the message may include an RRC message associated, such as NR RRC message associated with establishing and RRC connection ; paragraph 0052, 0045) in a case that a UE supports a radio resource control inactive (UE, reachability managed by the base station by using the support information from the core network; RRC messages that are used to set up the RRC connection either while transitioning from an idle mode state to a connected mode or from an inactive mode (RRC inactive, referred to state RRC-Inactive state operation: see paragraph 0031, 0061 for details) state (the UE 610 in RRC inactive state moves to another cell to determine a cell change, and the UE 620 that has moved to another cell transmits a cell change request message to the base station; the base station performs a cell changing procedure because the target cell belongs to the cells controlled by the base station; paragraph 0061- 0062, 0067); and the AMF entity (the AMF may use a temporary identifier that it has assigned to the UE; the AMF may send a paging request message to one or more base stations including the new BS; paragraph 0037, 0051) detected that the UE (the UE is responsive to the paging message from the new BS for performing a service request procedure; the old BS can detect the mobility of the UE ) is in a connected management connected state (the UE establishes an RRC-connected state with a new BS; furthermore, the new BS receives the downlink data transferred from the AMF, and transmits it to the UE; the old BS may transmit a message including at least one of a paging request and a notification that the UE is in unreachable status to the AM; paragraph 0051).
However, Jeong does not specifically disclose the features of feeding back the corresponding UE reachability to the AMF entity according to the request message.
On the other hand, Park et al, from the same field of endeavor, discloses the features of receiving (receiving packets for a wireless device in an RRC inactive state from a user plane core network entity) by the AMF entity (a first base station may receive, from a first core network entity, one or more packets for a wireless device in a radio resource control inactive state; in addition, the first base station may transmit a paging failure indication to a control plane core network entity (AMF); the core network entity may initiate a core network paging for the wireless device; paragraph 0170, 0172); feeding back the corresponding UE reachability information (feedback signaling of scheduling request; the UE sends feedback to RAN side; the data transmission may include an indication whether the UE continues monitor PDCCH for subsequent data reception or not; paragraph 0132, 0188) to the AMF (the first base station may transmit the packets received from the user plane core network entity to the third base station based on the tunnel endpoint identifier; paragraph 0170) according to the request message (the first base station may send, to a second core network entity, a first message in response to the failure of the RAN paging procedure; the second core network entity may be a control plane core network entity (AMF); in addition, the first message may comprise a UE context release request message and a RAN paging failure indication message ; paragraph 0176-0178). Note that a base station may transmit, to a wireless device, a RAN notification area information. Furthermore, the base station may indicate, to the wireless device, a state transition from an RRC connected state to an RRC inactive state by transmitting an RRC message (an RRC connection release message, an RRC connection suspend message)(paragraph 0210-0212). It is shown above that Park et al discloses the features of receiving by the AMF entity, the UE reachability information fed back by the access network according to the request message. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Park to the communication system of Jeong in order to provide a method for determining a radio resource control state in a wireless communication system.
Regarding claim 19, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an access network (Access and Mobility Management Function is the termination of a Radio Access Network Control Plane interface (N2), and terminates Non-Access Stratum; paragraph 0024), wherein the receiving the request message transmitted by the AMF entity of the core network for requesting the UE reachability information in a case that it is detected that the UE is in the connected management connected (CM-Connected) state comprises: receiving (the BS receives a request message from Access and Mobility Management Function) the request message transmitted (the AMF transmits a paging request message to the BS ; the base station may transmit an access stratum configuration for one or more bearers via the connection; the access stratum configuration indicates a parameter associated with a radio resource control state operation; in addition, the BS may provide an RRC message, such as an RRC reconfiguration message, to the UE ; paragraph 0029-0030, 0051) by the AMF entity for requesting the UE reachability information in a case that the AMF entity (the AMF may use a temporary identifier that it has assigned to the UE; the AMF may send a paging request message to one or more base stations including the new BS; paragraph 0037, 0051) detected that the AMF entity detected that other network element entity of the core network requests the UE reachability information and the UE is in the connected management connected (CM-Connected) state (the UE has two connection management (CM) states, “CM-IDLE” and “CM-CONNECTED”, depending on whether or not a Non- Access Stratum signaling connection is established with Access and Mobility Management Function; the UE measures the received signal strength of the serving cell and the neighboring cells until it detects the relevant event (triggering event for causing reporting of a measurement result) for sending a measurement report message for the measurement result; furthermore, the base station determines, based on various information including the received measurement report, whether to change the serving cell currently being accessed by the UE in RRC inactive state; in addition, the old BS can detect the mobility of the UE; it means that it detects whether the UE supports the RRC-Inactive state; paragraph 0037-0038, 0050); wherein the other network element entity is a network element entity other than the AMF entity in the core network (the base station determines, based on various information including the received measurement report, whether to change the serving cell currently being accessed by the UE in RRC inactive state; the base station may determine whether a change of the serving cell is needed and, if yes, to which cell the serving cell is to be changed: updating a cell change when the cell is changed due to movement of a UE in the RRC inactive state or due to a radio state change; in addition, the NAS signaling connection includes both an access network signaling connection between the UE and the base station and an N2 connection between the base station and the AMF; paragraph 0038, 0034-0035, 0051).   
	Regarding claim 22, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an access network (Access and Mobility Management Function is the termination of a Radio Access Network Control Plane interface (N2), and terminates Non-Access Stratum; paragraph 0024), further comprising: prior to the receiving (the BS receives a request message from Access and Mobility Management Function) the request message transmitted (the AMF transmits a paging request message to the BS ; the base station may transmit an access stratum configuration for one or more bearers via the connection; the access stratum configuration indicates a parameter associated with a radio resource control state operation; in addition, the BS may provide an RRC message, such as an RRC reconfiguration message, to the UE ; paragraph 0029-0030, 0051) by the Access and Mobility Management Function entity of the core network for requesting the UE reachability information, activating an RRC-Inactive state for the UE (the UE in RRC inactive state may receive the system information from the target cell or the serving cell ; for instance, the UE may determine the cell change to the target cell and receive the system information from the target cell or periodically receive the system information from the serving cell; in addition, the UE in RRC inactive state may determine, based on the received system information, whether to transmit the measurement report to the base station; paragraph 0075-0076); and generating corresponding information (paragraph 0061-0062, 0078); transmitting (the new BS in receipt of the paging request message from the AMF performs a paging process with the UE; in addition, the message may include an RRC message associated, such as NR RRC message associated with establishing and RRC connection ; paragraph 0052, 0045) the information to the AMF entity, to enable the AMF entity to transmit the request message for requesting the UE reachability information in a case that the UE supports the RRC-Inactive state (UE, reachability managed by the base station by using the support information from the core network; RRC messages that are used to set up the RRC connection either while transitioning from an idle mode state to a connected mode or from an inactive mode (RRC inactive, referred to state RRC-Inactive state operation: see paragraph 0031, 0061 for details). Note that the UE 610 in RRC inactive state moves to another cell to determine a cell change, and the UE 620 that has moved to another cell transmits a cell change request message to the base station; the base station performs a cell changing procedure because the target cell belongs to the cells controlled by the base station; paragraph 0061- 0062, 0067). 
Regarding claim 33, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an Access and Mobility Management Function (an N2 interface between the NG-RAN and an access and mobility management function; the access and mobility management function (AMF) supports functions such as registration management, connection management, reachability management, mobility management, access authentication and access authorization ; paragraph 0024) entity of a core network (an N6 interface between the UPF and a core network ; UE, monitoring the paging by using the core network and base station identification information; paragraph 0033), further comprising: prior to the transmitting the request message for requesting the UE reachability information to the access network, receiving (the BS receives a request message from Access and Mobility Management Function), through a non-access stratum message (the NAS signaling connection includes both an access network (AN) signaling connection between the UE and the base station and an N2 connection between the base station and the AMF; paragraph 0022, 0024), capability indication information configured to indicate whether the UE supports the RRC- Inactive state (the UE in RRC inactive state may receive the system information from the target cell or the serving cell ; for instance, the UE may determine the cell change to the target cell and receive the system information from the target cell or periodically receive the system information from the serving cell; in addition, the UE in RRC inactive state may determine, based on the received system information, whether to transmit the measurement report to the base station; paragraph 0075-0076); transmitting the request message for requesting the UE reachability information (the new BS in receipt of the paging request message from the AMF performs a paging process with the UE; in addition, the message may include an RRC message associated, such as NR RRC message associated with establishing and RRC connection ; paragraph 0052, 0045) to the access network in a case that the capability indication information indicates that the UE supports the RRC-Inactive state (UE, reachability managed by the base station by using the support information from the core network; RRC messages that are used to set up the RRC connection either while transitioning from an idle mode state to a connected mode or from an inactive mode (RRC inactive, referred to state RRC-Inactive state operation: see paragraph 0031, 0061 for details). Note that the UE 610 in RRC inactive state moves to another cell to determine a cell change, and the UE 620 that has moved to another cell transmits a cell change request message to the base station; the base station performs a cell changing procedure because the target cell belongs to the cells controlled by the base station; paragraph 0061- 0062, 0067).
	Regarding claim 34, Jeong as modified discloses a user equipment (UE, reachability managed by the base station by using the support information from the core network; paragraph 0031) reachability management method (figs. 3-4), applied to an Access and Mobility Management Function (an N2 interface between the NG-RAN and an access and mobility management function; the access and mobility management function (AMF) supports functions such as registration management, connection management, reachability management, mobility management, access authentication and access authorization ; paragraph 0024) entity of a core network (an N6 interface between the UPF and a core network ; UE, monitoring the paging by using the core network and base station identification information; paragraph 0033), further comprising: prior to the transmitting the request message for requesting the UE reachability information to the access network, receiving (the BS receives a request message from Access and Mobility Management Function) information transmitted by the access network for activating the RRC-Inactive state for the UE; transmitting (the AMF transmits a paging request message to the BS ; the base station may transmit an access stratum configuration for one or more bearers via the connection; the access stratum configuration indicates a parameter associated with a radio resource control state operation; in addition, the BS may provide an RRC message, such as an RRC reconfiguration message, to the UE ; paragraph 0029-0030, 0051) the request message for requesting the UE reachability information (the new BS in receipt of the paging request message from the AMF performs a paging process with the UE; in addition, the message may include an RRC message associated, such as NR RRC message associated with establishing and RRC connection ; paragraph 0052, 0045) to the access network according to the information (the UE may determine the cell change to the target cell and receive the system information from the target cell or periodically receive the system information from the serving cell.; the UE may obtain, from the system information, the cell identifier, information on the base station that controls the cell, and information on whether the cell is a border cell; furthermore, the UE in RRC inactive state may determine, based on the received system information, whether to transmit the measurement report to the base station; paragraph 0075-0076).	
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (Pub. No: US 20190394698 A1) in view of Park et al (US20180270791 A1) as applied to claim 17 above, and further in view of Kim et al (Pub. No: US 20210120463 A1).
Regarding claim 21, Jeong and Park disclose everything claimed as explained above except the features of receiving the request message, in a case that the UE is in an RRC-Inactive state, tagging a UE reachability request parameter URRP-RAN in a context of the UE; and subsequent to the feeding back the UE reachability information to the AMF entity according to the request message after the access network detects that the UE transitions from the RRC-Inactive state to the RRC- Connected state, and clearing the URRP-RAN in the context of the UE.
However, Kim et al discloses the features of receiving the request message (the UE receives the RRC message indicating the eCA of the source cell from the eNB and releases SCells; paragraph 0568), in a case that the UE is in an RRC-Inactive state (the UE reconfigures the MAC based on the SCell release; in addition, the eNB may transmit an RRC Connection Reconfiguration message; the message may contain information for shifting the UE from the RRC connected mode to the RRC inactive mode ; paragraph 0318, 0566), tagging a UE reachability request parameter URRP-RAN in a context of the UE (the UE reconfigure the MAC in accordance with the set SCell-Config ; after that, the UE sets a new MAC in which the existing setup of the source cell is extended to include the target cell with respect to the SRB and DRB;  the MAC reconfiguration may include HARQ setup, PHR setup, pTag, and sTag; paragraph 0566);  the access network detects that the UE transitions from the RRC-Inactive state to an RRC Connected state (transitioning from the RRC connected mode to the RRC inactive mode; the UE may transmit an RRC Connection Request message, and may be once shifted to the RRC connected mode; the eNB may receive the message, and in order to switch the UE to the idle state, it may transmit an RRC Connection Resume message to the UE so as to first switch the UE to the RRC connected mode; paragraph 0312, 0315), subsequent feeding back (performs data transmission/reception through the SCell ; the SCell repeats an active state and an inactive state in accordance with the indication of the eNB) the UE reachability information to the AMF entity according to the request message after the access network detects that the UE transitions from the RRC-Inactive state to the RRC- Connected state (a UE may stay in an RRC connected mode 2e-03, an RRC inactive mode 2e-02; the UE in the RRC connected mode 2e-03 may be switched to the RRC inactive mode 2e-02 by the network; paragraph 0309-0310 ltriggering an access network to initiate a paging process to the UE in the RRC-Inactive state; the SCell repeats an active state and an inactive state in accordance with the indication of the eNB; it means feedback information of the UE to other network element entities; paragraph 0311-0312 ), the UE reachability information is in the RRC-Connected state (the UE has received the message is first shifted to the RRC connected mode and transmits an RRC Connection Resume Complete message to the eNB; paragraph 0318-0319), and clearing the URRP-RAN in the context of the UE (paragraph 0566-0567). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Kim to the modified system of Park and Jeong in order to provide a method for transitioning between the RRC connected mode, the RRC inactive mode and the RRC idle mode based on the timer.
	                           Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-7, 15, 17, 19, 21-22, 29, 32-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/            Primary Examiner, Art Unit 2641